SUGARMAN, District Judge.
Libelant filed a libel in rem against respondents’ tug and barge for damage to a cargo of fertilizer being transported by respondents for libelant.
In due course one of the respondents served libelant’s proctors with a “Notice of Examination Before Trial.” The libelant filed a notice wherein it “excepts to the Notice of Examination Before Trial * * * on the grounds that: 1. Said Notice of Examination Before Trial was served primarily for the purpose of harassment; and, 2. The respondent, Cornell Steamboat Company, can obtain the information it desires by means of interrogatories.”.
Respondent Cornell now notices libel-ant’s exceptions for hearing (stating that libelant has failed to do so) and moves for an order overruling same and “directing libelant to submit to an oral examination before trial”.
Exceptions to a notice to take the deposition of a party and a hearing thereon are not provided for by the appropriate rules1. The motion will however be treated as one by respondent Cornell to strike the libel for libelant’s failure to comply with the notice 2.
As such, the motion is denied because it appeared on argument that the information sought could be obtained by interrogatories 3.
The respondent Cornell will frame its interrogatories which libelant (which has indicated it will not frame cross-interrogatories) will answer within 15 *678days after service thereof upon libelant’s proctors4.
If respondent Cornell deems the answers insufficient it may then move for further answers or for oral deposition.
It is so ordered.

. Local Admiralty Rule 32, S.D.N.Y.; F.R.Civ. p. 30(b), 28 U.S.C.A.


. F.R.Civ. p. 37(d).


. F.R.Civ. p. 30(b).


. General Admiralty Rule 31, 28 U.S.C.A.